Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 5/26/20 has been considered.
Drawings
The drawings filed 5/26/20 are acceptable to the examiner.
Examiner’s Comments
Examiner notes that application 17/181,967 (US 2021/0170968 A1) has claims directed to similar subject matter as that of the present application.  Applicant must insure that a clear demarcation between the present application and that of application 17/181,967 is maintained to prevent possible double patenting rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (US 20140347962 A1).
Re claim 13:  Baumann et al. retainer (figure 3, element 5) which is a component for attaching and fixing, to an auto body component (bumper of a motor vehicle), an ultrasonic sensor including a sensor body (1) in which an ultrasonic microphone (end portion of element 1 used for ultrasonic sensing) having a columnar shape and extending along an axial direction parallel to a central axis line
protrudes toward a distal end in the axial direction (see figure 3), the retainer
comprising:
a microphone facing part (side edge or element 5) corresponding to the ultrasonic
microphone and formed into a cylindrical shape extending along the
axis toward the distal end in the axial direction (see figure 3);
an engagement piece (3, figure 3) which is a plate-shaped part extending along the central axis line from the microphone facing part toward a proximal end in the axial direction, the engagement piece including an engagement part which engages the sensor body; and
a drainage path (extent of cutouts in element 3) provided in one of the microphone facing part or the engagement piece and penetrating the one of the microphone
facing part and the engagement piece in a radial direction extending
from the central axis line to allow water to be discharged out of the
retainer (paragraph [0035]).
Re claim 14: as seen from figure 3 the engagement piece (3) extends from the sensor facing part toward a proximal end in an axial direction 
Re claim 23: as seen from figure 4 along with discussion of cutouts that provide drainage the microphone facing part (5) closes the drainage path as set forth. 
Re claim 24: as seen from figure 3, the microphone facing part extends from a bottom wall part (bottom of element (5)) with the engaging piece (3) extends from (past the microphone facing part as set forth
Re claim 25: note auto body fixing part (2) used to fix the sensor in relation to an auto body in a manner as set forth.
Re claim 26: the claimed front grill is satisfied by the auto outer shell including a bumper as taught in Baumann et al. without specifics of the claimed grille being provided.  
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba (US 2016/0116330 A1).
Re claim 1: Oba teaches an ultrasonic sensor (figure 1) configured to be attached to an auto body component, the ultrasonic sensor comprising:
a sensor body (1) including an ultrasonic microphone (14) having a
columnar shape and extending along an axial direction parallel to a
central axis line and a microphone support unit (2) which allows a
protruding part of the ultrasonic microphone to protrude and supports
a supported part of the ultrasonic microphone, the protruding part
being located at a distal end in the axial direction, the supported part
being located at a proximal end in the axial direction (see figure 1 arrangement);
a cushion member (3) provided to cover the protruding part of the
ultrasonic microphone (that portion of sensor body that protrudes above the support unit as depicted in figures 7-8) and formed in a cylindrical shape from a
synthetic resin-based elastic material (note (3) is an elastic material such as rubber);
a retainer unit (upper part of element (2) provided outward of the ultrasonic microphone in a radial direction extending from the central axis line, the retainer unit
being configured so that an exposed part of the cushion member is
exposed and a sandwiched part of the cushion member is sandwiched
between the retainer unit and an outer peripheral surface of the
protruding part of the ultrasonic microphone (see arrangement of figures 7-8), the exposed part being located at the distal end in the axial direction, the sandwiched part
being located at the proximal end in the axial direction; and
a drainage path (21) penetrating the retainer unit in the radial
direction to allow water to be discharged out of the retainer unit from
a gap between the retainer unit and the cushion member (note for example bent sections of (21) as discussed in relation to figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Baumann et al.
The teaching of Oba is discussed above and incorporated herein. Oba teaching a cylinder type of sensor body does not teach that the sensor body includes a stepped column shape and having a cushion member sandwiched in a fitting hole as set forth in claim 10.  Baumann et al. teaches in a similar environment that the sensor body can have a stepped shape and with the cushion being sandwiched as set forth (see figures and 4) providing an alternative sensor mounting arrangement on a vehicle.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Baumann et al. into the arrangement of Oba to predictably provide an alternative way in which a sensor is mounted in a vehicle.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   Having the arrangement to include a fixing part extending in a cross direction which is integrally formed with the retainer unit as set forth in claim 11 is deemed satisfied by the teaching of Baumann et al. (elements 2 and 5, that are connectedly formed as depicted in figure 3) and would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Baumann et al. into the arrangement of Oba to predictably provide an alternative way in which a sensor is mounted in a vehicle.  Having the sensor mounted to a front auto body component (which includes grilles) as set for in claim 12 is suggested by the discussion in paragraph [0004] of Oba in order to warn the operator of a needed braking function to avoid a collision. 
Allowable Subject Matter
Claims 2-9, 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed ultrasonic sensor including the combination of features of claim 1 that additionally includes in combination a microphone facing piece, engagement piece and engagement par with the drainage path provided in one of the microphone facing part and the engagement piece as set forth in claim 2 is neither taught by nor an obvious variation of the art of record. The limitations of claims 3-9 depend upon those features of claim 2/1. The claimed retainer including in combination the features of claim 13 that additionally includes a drainage path located as set forth in claim 15 in relation to the microphone facing part and the engagement piece as set forth in claim 15; that additionally includes an end portion of the drainage path being in an axial direction having an opening open along the axis as set forth in claim 16; that additionally includes a cylindrical part , locking part located as provided with the drainage path provided to the cylindrical part or the combination of the cylindrical part and the locking part as set forth in claim 17 is neither taught by nor obvious variation of the art of record. The limitations of claims 18-22 depend upon those features of claims 17/13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        7/6/22